Citation Nr: 0402048	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent disabling for the residuals of left knee strain with 
tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active service from January 1973 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied, in pertinent part, the veteran's claims 
seeking entitlement to service connection for residuals of 
left knee strain with tendonitis, residual status post left 
inguinal hernia repair and extensor rupture of the left knee.  
Following receipt of a notice of disagreement, the RO issued 
a statement of the case in September 2000.  In his VA Form 9, 
the veteran indicated that he was appealing only the issue 
noted on the title page of this decision.  At present, the 
case is before the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's residuals of left knee strain with 
tendonitis are currently manifested by complaints of chronic 
left knee pain with objective evidence of full range of 
motion of the left knee, and the medical evidence does not 
objectively demonstrate that the left knee disability is 
characterized by laxity or instability, or additional 
functional limitation/loss or weakness due to pain. 


CONCLUSION OF LAW

The initial rating assigned to the veteran's residuals of 
left knee strain with tendonitis is appropriate, and the 
criteria for an initial rating in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via an April 2003 RO letter, the June 2000 rating decision, 
the September 2000 statement of the case, and the September 
2002 and July 2003 supplemental statements of the case.  
Furthermore, via the April 2003 RO letter, and the July 2003 
supplemental statement of the case, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  The veteran was informed that the VA would assist 
him by providing a medical examination or obtaining a medical 
opinion if necessary to make a decision regarding his claim.  
He was also advised of the evidence needed from him.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's records from 
the Houston VA Medical Center and the Henry Ford Hospital, 
and the May 2000 and July 2003 VA examination reports.  No 
additional records which need to be obtained have been 
identified by the veteran.  Furthermore, the veteran was 
given the opportunity to present testimony at an appeals 
hearing, but he declined such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2003).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In this case, in a June 2000 rating decision, the veteran was 
granted service connection for the residuals of left knee 
strain with tendonitis and was assigned a 0 percent rating 
under Diagnostic Code 5024, effective February 23, 2000 (the 
date of claim).  Subsequently, in a September 2002 rating 
decision, the veteran's award was increased to a 10 percent 
rating dating back to February 23, 2000.  At present, the 
veteran is seeking an initial rating in excess of 10 percent.

The medical evidence reflects that the veteran has been 
treated at the Houston VA Medical Center (VAMC) since 1981 to 
2003.  He has been treated for multiple health problems, 
including problems with his left knee.  Specifically, 
November 1999 notations show he was treated for status post 
left knee trauma pain and swelling with exercise.  A March 
2000 Magnetic Resonance Imaging (MRI) of the left knee 
revealed evidence of status post patella repair in the 1980s, 
with diffusely thickened patella tendon and likely post 
operative fibrosis.  Magnetic susceptibility artifact was 
noted along the lateral and medial patella retinaculum from 
prior intervention, but the anterior and posterior cruciate 
ligaments were intact.  No joint effusion or periarticular 
fluid collection was noted.  Lastly, May 2003 notations 
reveal he was diagnosed with status post left patellar tendon 
avulsion and was seen for pain on the inside and outside of 
the knee.  He was positive for catching, locking, giving way, 
intermittent swelling and medial/lateral joint line 
tenderness, but his ligaments were stable and was negative 
for Lachman's test.

Records from the Henry Ford Hospital dated from 1989 to 1994 
reflect the veteran was treated for knee problems.  May 1989 
notations show he was treated for an injury to the left knee 
and complained of pain and swelling, and of being unable to 
extend the knee.  Upon private hospitalization from May 1989 
to June 1989 for this left knee problem, the veteran's 
diagnosis was left patellar tendon rupture.

A May 2000 VA examination report shows the veteran walked 
with an antalgic gain, had range of motion of the left knee 
within normal limits in flexion and extension, had a well 
healed anterior incision over the knee, and had tenderness to 
palpation along the medial joint line, but no effusion, 
instability or other patellofemoral abnormalities.  X-rays 
taken at this time of the left knee were within normal 
limits.  The veteran's diagnoses were history of left knee 
sprain, and history of extensor mechanism rupture of the left 
knee (nonservice-connected).

The veteran's latest VA examination was performed in July 
2003.  The examination report indicates that, upon MRI 
examination of the knee performed in May 2003, the veteran 
presented no evidence of tear, had intact cruciate and 
collateral ligaments and had no evidence of articular surface 
meniscal tear, but had thickened patellar tendon consistent 
with a prior rupture and subsequent repair.  At this time, he 
complained of pain along the lateral aspect of the patella 
and of increased symptoms with prolonged standing or 
kneeling.  However, at this time he was ambulatory without 
gait aids, had a neoprene sleeve, walked with a nonantalgic 
gait and did not present evidence of effusion.  Additionally, 
although he had tenderness  to palpation along the lateral 
patellofemoral region and the lateral and medial joint line, 
he had full range of motion of the left knee and had no 
evidence of instability on anterior/posterior drawer's and 
anterior Lachman's testing.  Furthermore, he neither had 
varus or valgus instability, nor significant patellofemoral 
crepitus.  May 2003 X-rays taken were unremarkable for any 
acute abnormalities, although it revealed some ossicles at 
the tibial tubercle and inferior pole of the patella with 
minimal degenerative changes at the patellofemoral level.  In 
the examiner's opinion, pain could significantly limit the 
functional ability of the knee during flare-ups or upon 
repeated use of the joint.  However, although it was not 
feasible to determine any additional loss of range of motion 
due to pain or use, or during flare-ups, it was the 
examiner's opinion that there was no evidence to suggest 
that, as a result of this disability, he exhibited any 
weakened movement, excess fatigability or incoordination. 

With respect to the applicable criteria, Diagnostic Code 5024 
evaluates disabilities characterized by tenosynovitis.  A 
note under Diagnostic Code 5024 specifies that the diseases 
evaluated under Diagnostic Codes 5013 through 5024 (except 
gout) will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2003).  Degenerative arthritis is 
evaluated under Diagnostic Code 5003, which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups.  
And, a 20 percent evaluation is granted where x-ray evidence 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  However, the 20 and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive, as in this case.  See C.F.R. § 4.71a, Diagnostic 
Code 5003, Note (2).

In this case, the Board acknowledges that the July 2003 VA 
examination report shows May 2003 X-rays revealed minimal 
degenerative changes at the patellofemoral level.  However, 
as the veteran's left knee disability is rated under 
Diagnostic Code 5024 and it is clear that he currently has a 
full range of motion of the left knee, per the July 2003 VA 
examination report, an increased initial rating in excess of 
10 percent under Diagnostic Code 5003 on the basis of x-ray 
evidence cannot be applied to this case, per C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (2).

Limitation of motion of the knee is contemplated by 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  A 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is assigned for flexion limited to 30 degrees.  
And, a 30 percent evaluation may be assigned where flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2003).  Additionally, pursuant to Diagnostic Code 
5261, a zero percent evaluation is warranted where extension 
of the leg is limited to five degrees.  A 10 percent 
evaluation is assigned where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent rating is 
granted for extension limited to 20 degrees.  A 40 percent 
evaluation is warranted for extension limitation to 30 
degrees.  And, a 50 percent rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).

In this case, the medical evidence of record shows that the 
veteran currently has a full range of motion of the left 
knee.  Therefore, an increased initial rating in excess of 10 
percent is not warranted under either Diagnostic Code 5260 or 
5261.

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Code 
5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly 
holding that the BVA's selection of a Diagnostic Code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
per the last VA examination in July 2003, the veteran has 
continued to complain of chronic pain and reported weak knee.  
However, there were no objective signs of the knee giving 
way.  Additionally, there were no objective findings of 
recurrent subluxation or lateral instability.  As such, an 
increased rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257. 

Furthermore, the Board finds that the currently assigned 10 
percent rating is appropriate, even upon consideration of the 
veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-06.  The objective medical 
evidence simply does not confirm that the veteran's left knee 
disability is productive of additional functional loss due to 
pain and weakness, other than that already considered by the 
currently assigned 10 percent rating.  As a matter of fact, 
the veteran has a full range of motion of the left knee, and 
he does not use a cane or a knee brace on a regular basis.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for an evaluation in excess of 10 percent 
for the veteran's left knee disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the veteran's 
residuals of left knee strain with tendonitis.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's residuals of left knee strain with tendonitis 
have caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that the medical evidence of record simply does not show that 
the veteran's disability, per se, is productive of marked 
interference with employment.  In this respect, the law is 
clear that only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
these issues.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.

Moreover, the applicable rating criteria contemplate higher 
ratings.  However, the Board has not found the disability 
under consideration to be of such severity as to warrant 
assignment of a higher rating for any period during the 
pendency of this appeal on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for the 
residuals of left knee strain with tendonitis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



